
	

114 HRES 691 IH: Expressing support for designation of the week of April 18, 2016, through April 22, 2016, as “National Specialized Instructional Support Personnel Awareness Week”.
U.S. House of Representatives
2016-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 691
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2016
			Mr. Loebsack (for himself, Mr. Grijalva, Mr. McDermott, Mr. Rangel, Mr. Yarmuth, Mr. Tonko, Ms. McCollum, Ms. Lee, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for designation of the week of April 18, 2016, through April 22, 2016, as National Specialized Instructional Support Personnel Awareness Week.
	
	
 Whereas there are more than 1,000,000 specialized instructional support personnel, such as school counselors, school nurses, psychologists, school psychologists, social workers, school social workers, occupational therapists, physical therapists, art therapists, dance/movement therapists, music therapists, speech-language pathologists, and audiologists serving our Nation’s schools and students;
 Whereas specialized instructional support personnel work together to meet the needs of all students;
 Whereas specialized instructional support personnel provide school-based prevention and early intervention services to reduce barriers to learning;
 Whereas specialized instructional support personnel work with teachers, administrators, and parents to ensure all students are successful in school;
 Whereas specialized instructional support personnel encourage multidisciplinary collaboration between school employees and community professionals to promote student and school success;
 Whereas specialized instructional support personnel provide educational, social, emotional, and behavioral interventions and activities that support student learning and teaching;
 Whereas specialized instructional support personnel help to create environments that are safe, supportive, healthy, and conducive to learning;
 Whereas safe, supportive, and healthy school environments are associated with improved academic performance;
 Whereas specialized instructional support personnel support student communication and social skill development;
 Whereas specialized instructional support personnel support student physical wellness and development; and
 Whereas specialized instructional support personnel support the behavioral, emotional, and mental health of students: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Specialized Instructional Support Personnel Awareness Week;
 (2)urges the Secretary of Education to provide guidance to States and local educational agencies on how effectively to utilize specialized instructional support in school improvement efforts;
 (3)recognizes that specialized instructional support personnel implement evidence-based practices to improve student outcomes;
 (4)urges Federal, State, and local agencies and policymakers to work together to incorporate specialized instructional support personnel and services in education reform efforts;
 (5)encourages experts to share best practices so that others can replicate their success; and (6)commends the National Alliance of Specialized Instructional Support Personnel, a 20-member organization, for its efforts to promote and improve the availability of specialized instructional support services to children and youth in our Nation’s schools.
			
